Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items were not provided in English.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14,20-22 and 24-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning of claim Claim 20’s “wM1” is not understood in view of applicant’s examples. Applicant’s table 1 produces a polycarbonate-siloxane (production example 2) having an overall siloxane content of 25%. The siloxane content of the fraction of polycarbonate-siloxane having a 56,000-200,000 molecular weight (ie wM1) is said to be 41%, the 16,000-56,000 fraction a 36% siloxane content and the 4,500-16,000 fraction has a 23% siloxane content.  However, the polycarbonate-siloxane as a whole has an average molecular weight of 17,700. In other words, about half of the polycarbonate-siloxane chains have siloxane contents of 36% and above. It seems 

    PNG
    media_image1.png
    518
    679
    media_image1.png
    Greyscale

The black area of the curve represents the 56K-200K fraction of the total polycarbonate-siloxane. The grey area curve represents the 16K-56K fraction. The speckled area represents the 4.5K-16K fraction. According to applicant’s table 1 for production example 2, the black area has a siloxane content (ie wM1) of 41%. The grey area has a 36% siloxane content (ie wM2).  The speckled area has a siloxane content of 23% (ie wM3). Given the remaining area (the far left white area) makes up only a small amount of the total, it appears mathematically impossible that the overall siloxane content for the whole polycarbonate-siloxane could be 25%. 

 	This calls into question the claimed meaning of “wM1” – the siloxane content of the fraction of polycarbonate-siloxane having molecular weights of 56,000-200,000. The fact that wM1 + wM2 + wM3 in the production examples sum to 100% hint that the wM1 is not based on the total weight of the polycarbonate-siloxane as defined in the claim, but instead is based on the total weight siloxane present.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14,20-22 and 24-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant (eg paragraph 40 of spec) appears to indicate that the “30<wM1” of claim 20 is achieved by controlling the molecular weight distribution of the polysiloxane. However, applicant fails to provide any specific method for producing a polysiloxane 
The factors of In re Wands (MPEP2164.01(a)) that favor a finding of nonenablement include:

1) state of the prior art: No prior has been found that specifically refers to a polycarbonate-siloxane having at least a 30% siloxane content for the fraction of its chains having a 56,000-200,000 molecular weight. Applicant’s arguments appear to take the position that the cited prior art’s polycarbonate-siloxanes lack the required “wM1”.
2) amount of direction provided by inventor: The specification only speaks in general terms (paragraph 40) of blending different polysiloxanes. Blending what specific polysiloxanes? What relative amounts?
3) working examples: There are no working example that produce the necessary starting allylphenol terminated polydimethylsiloxane.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Given the above described uncertainty of the “30<wM1” requirement of the claims as currently written, the following rejections represent the closest prior art as understood by the examiner.

Claims 14,20-22 and 24-28 rejected under 35 U.S.C. 103 as being unpatentable over Agarwal 7498401.
	Agarwal exemplifies (#2,11 of table 1A) blends of 67.56 parts polycarbonates (applicant’s “B”), 6.25 parts polycarbonate-siloxane, 9.5 parts SAN (ie applicant’s “C”), 8 parts ABS (ie applicant’s “C”) impact modifier and 8 parts of talc. The polycarbonate-siloxane used (col 26 table) has polycarbonate blocks of BPA which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of Agarwal’s formula 10 (col 8 line 27) which provide applicant’s (A-2) units. The polycarbonate-siloxane (col 26) has a siloxane content of 20%, an average of 50 repeating siloxane units and a Mw of 28,000- 32,000.
	
The“wM1” is not reported by Agarwal. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.). Furthermore, applicant’s latest arguments regarding lack of enablement (page 6-7 of response) appear to assert the siloxane content and number of repeat units naturally will provide the required wM1. Agarwal’s cited example meets all of applicant’s original requirements and therefore must inherently have the required wM1.
The siloxane content (20% vs 25%) and number of repeat units (50 vs 55) are slightly below that now claimed by applicant, however Agarwal suggests 5-40% siloxane (col 9 line 60) and 40-60 repeat units (col 7 line 29). This suggests applicant’s “(A)”.
The polycarbonates used in the examples (col 26 table) have a molecular weights of  20,000-25,000 and 30,000-35,000. The combination of PC + PC-Si may have molecular weights outside of applicant’s range. However, Agarwal (col 6 line 2-4; col 10 line 2) suggests much lower molecular weights for both his PC and PC-Si. The combination of such low molecular weight PC + low molecular weight PC-Si would have a Mv within applicant’s range meeting applicant’s 9,000-23,000 limitation.
It would have been obvious to select these lower molecular weights for easier flow.

	In regards to applicant’s dependent claims:
The cited example’s polycarbonate-siloxane has a 20% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each 
	The compositions are useful in making housings for electronics, greenhouses, automobile parts etc (col 25 line 45-60).

Claims 14,20-22 and 24-28  rejected under 35 U.S.C. 103 as being unpatentable over DeRudder 2006/0142486
	DeRudder exemplifies (table 2) blends of 48.8-63.7 parts polycarbonates (applicant’s “B”), 5-20.1 parts polycarbonate-siloxane and 24.8-35.1 parts of ABS (ie applicant’s “C”).The polycarbonate-siloxane used (table 1A) has polycarbonate blocks of BPA which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of DeRudder’s formula 10 (paragraph 32) which provide applicant’s (A-2) units. The polycarbonate-siloxane (table 1A) has a siloxane content of 20%, an average of 50 repeating siloxane units and an overall Mw of 30,000.
The“wM1” is not reported by DeRudder. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).
Furthermore, applicant’s latest arguments regarding lack of enablement (page 6-7 of response) appear to assert the siloxane content and number of repeat units 
The siloxane content (20% vs 25%) and number of repeat units (50 vs 55) are slightly below that now claimed by applicant, however DeRudder suggests 5-40% siloxane (paragraph 36) and 40-60 repeat units (paragraph 28). This suggests applicant’s “(A)”.
The molecular weights of the polycarbonates used in the examples (col 26 table) are not reported. However, DeRudder (paragraph 21,37) suggests low molecular weights for both his PC and PC-Si. The combination of such low molecular weight PC + low molecular weight PC-Si would have a Mv within applicant’s range. This suggests applicant’s 9,000-23,000 limitation.
It would have been obvious to select these lower molecular weights for easier flow.

	In regards to applicant’s dependent claims: 
The cited examples’ polycarbonate-siloxane has a 20% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, sample O’s 5 parts of PC-Si provides 0.20 x 5 or 1 parts of siloxane. Based on PC + PC-Si, this is 1/(63.7 + 5) or 1.4%.
	The compositions are useful in making housings for electronics, greenhouses, automobile parts etc (paragraph 67,68).

8/20/21 have been fully considered but they are not persuasive. 
Applicant argues that wM1 naturally results from the low solubility of long siloxane chains. If this is true, then one would conclude that the cited prior art would also have the required wM1 when long siloxane chains were used. The references prefer 40-60 repeat units and specifically suggest 5-100 repeat units. Wouldn’t the high end of these ranges naturally lead to claimed wM1 too? It is also noted that applicant’s production example 2 arrives at a 41% wM1 at a total siloxane content of just 25%. It is not unreasonable to expect the prior art’s cited examples utilizing a PC-siloxane of 20% siloxane is capable of producing of >30%.
Applicant fails to provide a cogent mathematical explanation how production example 2 could have a wM1 of 41%, a wM2 of 36%, and a wM3 of 23%, yet have only an overall siloxane content of 25%. It seems likely that applicant has defined wM1 incorrectly.
Applicant’s paragraph 35-40 do not provide any details about achieving the desired molecular weight distribution. Such needed details would include how much of each siloxane and the number of repeating units of each. For instance, “blend 60 parts of a siloxane having 100 repeat units with 40 parts of a siloxane having 50 repeat units. Applicant’s specification even lacks a description of the target molecular weight distribution desired.
Applicant argues neither reference suggests the 25-70% overall siloxane content in the polycarbonate siloxane or the 55-120 number of repeat units.

In response to the enablement rejection, applicant argues that choosing a high siloxane content and a high number of repeat units naturally results in the required wM1. If this is true, then the cited art when utilizing the suggested high siloxane content and a high number of repeat units would also naturally result in the required wM1. Applicant’s original specification teaches “preferably 18% or more” siloxane content (paragraph 22) and “preferably 50 or more” repeat units (paragraph 21). For these reasons it is believed that the polycarbonate-siloxanes of the prior art cited examples have the required wM1. Even if the prior art exemplified polycarbonate-siloxane inherently has a wM1 slightly outside the claimed value, upon increasing the number of repeat units in the siloxane and/or increasing the siloxane content (as clearly taught by the references) the wM1 would be met. 
	Applicant fails to show (or even allege) that the references inherently lack the claimed wM1>30%. These references appear to follow all of applicant’s guidance for producing the claimed polycarbonate-siloxane. Why would one assume that the references lack the claimed wM1? Furthermore, applicant’s figure 2 shows that the wM1 increases with higher molecular weight fractions. If a reference polycarbonate-siloxane has an overall siloxane content of 20%, and an average molecular weight of 30,000 (eg Agarwal) one would expect the fraction of polycarbonate-siloxane chains of 56k-200k molecular weight to have a siloxane content well over 30% (ie wM1>30%).
	If applicant could prove that the cited references lack the claimed wM1, then applicant’s specification is fatally defective. How does one ensure such a wM1? 
	Applicant argues that the tables show unexpected superiority for the claimed polycarbonate-siloxane, but it doesn’t appear that polycarbonate-siloxanes of the cited art were used for comparison.
	Additionally, the claims do not require any particular amount of the 56K-200K polycarbonate-siloxane actually be present – only that any present must have >30% siloxane content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	9/15/21